           Case 4:21-cv-00379-KGB Document 1 Filed 05/10/21 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF ARKANSAS

WENDY J SMITH,

                  Plaintiff,
V.                                                      CivilActionNo.     L/.',:l./t!..\J-374-
LOUIS DEJOY, POSTMASTER GENERAL
U.S. POSTAL SERVICE
                                                                 This case assigned to District      Ji/ft~ .Jt/)f✓
                                                                  and to Magistrate Judge            /¼, (l. ~
                  Defendants.                           Jury Trial Demand



       COMPLAINT FOR DAMAGES. DECLARATORY AND EQUITABLE RELIEF
           Plaintiff files this Complaint for Damages and Equitable Relief, and shows the Court as

follows:

I.         Preliminary Statement


      1.      This action seeks actual damages, declaratory, injunctive and equitable relief,

              compensatory damages, and costs and potential attorney's fees for the disability

              discrimination suffered by Plaintiff Wendy J. Smith ("Ms. Smith") in her treatment

              by Defendant, Louis DeJoy, Postmaster General of the U.S. Postal Services (the

              ''Post Office" or ''USPS").


II.        Jurisdiction


      2.      This action is brought for discrimination, failure to accommodate, and hostile work

               environment pursuant to the Rehabilitation Act of 1973 as amended,§§ 501,504, and

               510, 29 U.S.C. §§ 791 and 794(a), as applied to the federal government and the

               interpretation of its statutes. The jurisdiction of this court is invoked to secure

               protection and redress deprivation of rights secured by federal law which prohibits

               discrimination against employees because of their disability.
            Case 4:21-cv-00379-KGB Document 1 Filed 05/10/21 Page 2 of 6




       3.       The jurisdiction of this Court is invoked pursuant to its original jurisdiction over

                cases and controversies arising under federal law, pursuant to 28 U.S.C. § 1331,

                and all prerequisites to bringing this suit have been met. This suit is properly

                before the court.

       4.       Plaintiff made timely informal Equal Employment Opportunity (hereinafter

                "EEO") contact regarding counseling the claims at issue in this action on or about

                February 2, 2018, and Plaintiff subsequently timely filed a formal complaint of

                discrimination on or about May 14, 2018. See Ex. A Formal Complaint attached

                as set forth herein. On February 12, 2021, Plaintiff received her Final Agency

                Decision of when she timely brings this complaint.

       5.       Plaintiff has exhausted her administrative remedies and this suit is properly before

                the Court.


III.         Venue


       6.       This action properly lies in the United States District Court for the Eastern District

                of Arkansas, pursuant to 29 U.S.C. § 1391(b), because the claim arose in this

                judicial district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

                employment practice was committed in this judicial district.


IV.          Parties


       7.       Ms. Smith was a full-time employee with the U.S Postal Services at all relevant

                times. During this period, Ms. Smith worked as a City Carrier Assistant with

                the U.S. Postal Services located at 111 N. Main Street, England, AR 72046-

                9998. Ms. Smith is a resident of Lonoke County, AR and is a citizen of the

                United States.

       8.       The U.S. Postal Services, is a federal government agency and has offices

                throughout the United States, including in England, AR. The U.S. Postal
          Case 4:21-cv-00379-KGB Document 1 Filed 05/10/21 Page 3 of 6




              Seivices is an employer, engages in an industry affecting commerce, and, upon

              information and belief, employs more than 500 regular employees.


V.         Facts

     9.       On or about November 17, 2017, Plaintiff was hired by the U.S. Postal Services

              in England, Arkansas.

     10.      On or about December 23, 2017, Plaintiff was issued a 30-day performance

              evaluation of which she was rated "satisfactory" on five elements of work.

     11.      Though Plaintiffs 30-day evaluation noted time deficiencies on the routes,

              Darreyl Simpson reassured complainant that it takes time to learn the routes and

              to not let it bother her. Postmaster Davis also acknowledged Plaintiff made

              improvements one of her routes.

     12.      On January 8, 2018, Plaintiff torn the meniscus in her left knee while on the

              job; she informed Supervisor Darreyl Simpson and Postmaster Keith Davis that

              her knee was hurting.

     13.       Later, on January 8, 2018, though Postmaster Davis assisted Plaintiff in

              completing her route, he laughed when she informed him that she was leaving

              for the day.

     14.      On January 9, 2018, Plaintiff went to an urgent care clinic in which her medical

              provider recommended she take off the next day of work. However, Plaintiff

              informed Postmaster Davis that she case mail instead of taking the entire day

              off but nothing was available.

     15.      On January 18, 2018, Plaintiff inquired to Postmaster Davis about light duty

              work of which Postmaster Davis informed Plaintiff that she had not been

              trained on casing and to never ask again.

     16.      On January 26, 2018, Plaintiff returned to her doctor's office; and she was
        Case 4:21-cv-00379-KGB Document 1 Filed 05/10/21 Page 4 of 6




               given five-hour work restrictions that she presented to Postmaster Davis.

      17.      On January 29, 2018, Postmaster Davis issued Plaintiff a termination letter

               during her probationary period.


VI.         Count I: Violation of Title VII of the Civil Rights Act of 1964 based on age.


      18.      Ms. Smith incorporates by reference paragraphs 1-17 of her complaint as if

               fully set forth herein.

      19.      At all relevant times, Ms. Smith was a member of the protected class aged over

               fo1ty years.

      20.      Ms. Smith, having received a satisfactory rating on five elements of work, was

               a qualified employee capable of performing the essential functions of the

               position she held with reasonable accommodations.

      21.      Ms. Smith suffered and adverse employment action on January 29, 2018.


Vll.        Count HT: Violation of the American's with Disabilities Act 1990 based on
            disability.


      22.      Ms. Smith incorporates by reference paragraphs 1-17 of her complaint as if

               fully set forth herein.

      23.      Ms. Smith, having received a satisfactory rating on five elements of work, was

               a qualified employee capable of performing the essential functions of the

               position she held with reasonable accommodations.

      24.      Ms. Smith sutlered a serious left knee injury that disabled a major life activity.

      25.      The Defendant received notice of Plaintiffs disability from doctors' notes and

               from her intent to perform light-duty request.

      26.      The Defendant denied Plaintiffs request for request for light-duty reasonable

                accommodations.


VJTJ. Count V: Violation ot· the Rehabilitation Act of 1973: Hostile Work Environment
        Case 4:21-cv-00379-KGB Document 1 Filed 05/10/21 Page 5 of 6




      27.      Ms. Smith incorporates by reference paragraphs 1-17 of her complaint as if

               fully set forth herein.

      28.      This harassment had the purpose or effect of unreasonably interfering with Ms.

               Smith's work performance and/or creating an intimidating, hostile, or offensive

               work environment.

      29.      There is basis for imputing liability to the Defendant for the actions of

               Postmaster Davis, and in creating the hostile work environment.

IX.         Count VI Violation of Title II of the Civil Rights Act of 1964 based on

            reprisal.

      30.      Ms. Smith incorporates by reference paragraphs 1-16 of her complaint as if

               fully set forth herein.

      31.      Ms. Smith engaged in protected activity when she requested a reasonable light-

               duty accommodation on January 18, 2018.

      32.      On January 18, 2018, Postmaster Davis denied Plaintiffs light duty request

               and inf01med that she never ask again.

      33.      On January 26, 2018, Plaintiff provided Defendant with five-hour work

               restrictions.

      34.      On or about January 29, 2018, Postmaster Davis issued Plaintiff a termination

               letter three days later.


X.          Prayer for Relief


      35.      Wherefore, Ms. Smith prays that this Court:

                a.      declare the conduct engaged by the U.S. Postal Service to be in

                        violation of Ms. Smith's rights;

                b.      enjoin the VA from engaging in such conduct;

                c.      award Ms. Smith compensatory damages;
        Case 4:21-cv-00379-KGB Document 1 Filed 05/10/21 Page 6 of 6




              d.     award Ms. Smith costs and potential attorney's foes; and

              e.     grant such other relief as it may deem just and proper.


XI.         Jury Demand


      36.     Ms. Smith requests a jury trial on all questions of fact raised by this Complaint.

Respectfully submitted this 6th Day of May, Two Thousand Twenty One.




                                                                Isl Wen y J. Smith
                                                                Wendy J. Smith
                                                                12 Talladega Loop
                                                                Cabot, AR 72023
                                                                Phone: (501) 352-3343
                                                                Email: wendyjosmith@gmail.com
